This is the second appeal in this case from a judgment in favor of appellee. Our opinion in the first is reported in 37 Southwestern Reporter, 167, and reference is made to it for a statement of the case.
The stipulation in the deed requiring appellant to "so build its fence," on the right of way thereby conveyed, "that the cattle or other kinds of stock kept in the pasture on survey 64 can have full use of the water in the ditch on the right of way of said railroad," limits the use of the water along the right of way to stock kept in the pasture. Therefore the damage accruing from appellant's destruction of the right reserved by this *Page 310 
stipulation must be confined to the part of the survey included in the pasture. In order to entitle the appellee to the damages, he must have owned such part of the survey at the time the damages, if any, accrued, and such ownership should have been alleged. The failure to allege such ownership, or of any part of the survey, at the time the alleged damages accrued was excepted to by appellant, and the exceptions should have been sustained.
The evidence of damages offered upon the trial should have been confined to the part of the land constituting the pasture, and should not have been extended to the entire survey. Therefore the court erred in refusing to allow appellant to show the damages to the pasture adjoining the right of way, and permitting appellee to prove the damages to the entire survey.
Evidence of the amount for which the entire survey was rendered for taxes before and after the destruction of the ditch was properly excluded. The questions raised by the other assignments were considered in our former opinion, and we see no reason for reviewing them.
On account of the errors indicated, the judgment of the County Court is reversed and the cause remanded.
Reversed and remanded.